DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

1.	Applicant’s election of Group I (Invention I) in the reply filed on 02/03/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 3-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 1, 2, and 11-17 are under consideration in this Office Action.


Title
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
4.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.	Claims 11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 17 recites the phrase “the method comprising simultaneously cleaving first and second sites in the genome of the cell using the first and second nucleases such that the first and second sites are genetically modified” which renders the claim vague and indefinite since the first and second nucleases are not known and not recited in claim 11. 



Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

7.	Claims 1, 2, and 11-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10640790 (05/05/2020; PTO 892).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  




The claims and/or specification of the patent teach an artificial nuclease comprising: (i) a DNA-binding domain that binds to a target site in the genome of the cell; and (ii) a polypeptide comprising an engineered FokI cleavage half-domain consisting of substitution mutations numbered relative to a wild-type FokI sequence as shown in SEQ ID NO:57, wherein the substitution mutations are as follows: the wild-type isoleucine (I) residue at position 499 is replaced with a threonine residue (T) (I499T); the wild-type I residue at position 538 is replaced with a phenylalanine (F) residue (1538F); the wild-type I residue at position 538 is replaced with a T residue (I538F); the wild-type glutamine (Q) residue at position 486 is replaced with a leucine (L) residue; the wild-type Q residue at position 486 is replaced with a L residue and the wild- type lysine (K) residue at position 448 is replaced with a methionine (M) residue (Q486L:K448M); the wild-type asparagine (N) residue at position 496 is replaced with an aspartic acid (D) residue and the wild-type glutamic acid (E) residue at position 484 is replaced with a valine (V) residue (N496D:E484V); the wild-type histidine residue at position 537 is replaced with a L residue, the wild-type alanine (A) residue a position 482 is replaced with a T residue, the wild-type lysine (K) residue at position 559 is replaced with a T residue and the L residue at position 563 is replaced with an M residue (H537L:A482T:K559T:L563M); the wild-type Q residue at position 531 is replaced with an arginine (R) residue (Q531R); the wild-type Q residue at position 531 is replaced with a R residue and the wild- type V residue at position 512 is replaced with a M residue (Q531R:V512M); the wild-type N residue at position 500 is replaced with a serine (S) residue, the wild-type K residue at position 402 is replaced with an R residue, the wild-type K residue at position 427 is replaced with an M residue and the wild-type N residue at position 578 is replaced with a S residue (N500S:K402R:K427M:N578S); the wild-type N residue at position 500 is replaced with a S residue and the wild- type K residue at position 469 is replaced with an M residue (N500S:K469MI; the wild-type N residue at position 476 is replaced with a D residue (N476D: the wild-type N residue at position 476 is replaced with a K residue (N476K); the wild-type glycine (G) residue a position 474 is replaced with a S residue (G474 S); the wild-type G residue at position 474 is replaced with an A residue (G474A); 


9.	Claims 1, 2, and 11-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9765361 (09/19/2017; PTO 892).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
The claims and/or specification of the patent teach an artificial nuclease comprising: (i) a DNA-binding domain that binds to a target site in the genome of the cell; and (ii) a polypeptide comprising an engineered FokI cleavage half-domain consisting of substitution mutations numbered relative to a wild-type FokI sequence as shown in SEQ ID NO:57, wherein the substitution mutations are as follows: the wild-type isoleucine (I) residue at position 499 is replaced with a threonine residue (T) (I499T); the wild-type I residue at position 538 is replaced with a phenylalanine (F) residue (1538F); the wild-type I residue at position 538 is replaced with a T residue (I538F); the wild-type glutamine (Q) residue at position 486 is replaced with a leucine (L) residue; the wild-type Q residue at position 486 is replaced with a L residue and the wild- type lysine (K) residue at position 448 is replaced with a methionine (M) residue (Q486L:K448M); the wild-type asparagine (N) residue at position 496 is replaced with an aspartic acid (D) residue and the wild-type glutamic acid (E) residue at position 484 is replaced with a valine (V) residue (N496D:E484V); the wild-type histidine residue at position 537 is replaced with a L residue, the wild-type alanine (A) residue a position 482 is replaced with a T residue, the wild-type lysine (K) residue at position 559 is replaced with a T residue and the L residue at position 563 is replaced with an M residue (H537L:A482T:K559T:L563M); the wild-type Q residue at position 531 is replaced with an arginine (R) residue (Q531R); the wild-type Q residue at position 531 is replaced with a R residue and the wild- type V residue at position 512 is replaced with a M residue (Q531R:V512M); the wild-type N residue at position 500 is replaced with a serine (S) residue, the wild-type K residue at position 402 is replaced with an R residue, the wild-type K residue at position 427 is replaced with an M residue and the wild-type N residue at position 578 is replaced with a S residue (N500S:K402R:K427M:N578S); the wild-type N residue at position 500 is replaced with a S residue and the wild- type K residue at 


10.	Claims 1, 2, and 11-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9376689 (06/28/2016; PTO 892).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  
The claims and/or specification of the patent teach an artificial nuclease comprising: (i) a DNA-binding domain that binds to a target site in the genome of the cell; and (ii) a polypeptide comprising an engineered FokI cleavage half-domain consisting of substitution mutations numbered relative to a wild-type FokI sequence as shown in SEQ ID NO:57, wherein the substitution mutations are as follows: the wild-type isoleucine (I) residue at position 499 is replaced with a threonine residue (T) (I499T); the wild-type I residue at position 538 is replaced with a phenylalanine (F) residue (1538F); the wild-type I residue at position 538 is replaced with a T residue (I538F); the wild-type glutamine (Q) residue at position 486 is replaced with a leucine (L) residue; the wild-type Q residue at position 486 is replaced with a L residue and the wild- type lysine (K) residue at position 448 is replaced with a methionine (M) residue (Q486L:K448M); the wild-type asparagine (N) residue at position 496 is replaced with an aspartic acid (D) residue and the wild-type glutamic acid (E) residue at position 484 is replaced with a valine (V) residue (N496D:E484V); the wild-type histidine residue at position 537 is replaced with a L residue, the wild-type alanine (A) residue a position 482 is replaced with a T residue, the wild-type lysine (K) residue at position 559 is replaced with a T residue and the L residue at position 563 is replaced with an M residue (H537L:A482T:K559T:L563M); the wild-type Q residue at position 531 is replaced with an arginine (R) residue (Q531R); the wild-type Q residue at position 531 is replaced with a R residue and the wild- type V residue at position 512 is replaced with a M residue (Q531R:V512M); the wild-type N residue at position 500 is 


11.	Claims 1, 2, and 11-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8962281 (02/24/2015; PTO 892).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  
The claims and/or specification of the patent teach an artificial nuclease comprising: (i) a DNA-binding domain that binds to a target site in the genome of the cell; and (ii) a polypeptide comprising an engineered FokI cleavage half-domain consisting of substitution mutations numbered relative to a wild-type FokI sequence as shown in SEQ ID NO:57, wherein the substitution mutations are as follows: the wild-type isoleucine (I) residue at position 499 is replaced with a threonine residue (T) (I499T); the wild-type I residue at position 538 is replaced with a phenylalanine (F) residue (1538F); the wild-type I residue at position 538 is replaced with a T residue (I538F); the wild-type glutamine (Q) residue at position 486 is replaced with a leucine (L) residue; the wild-type Q residue at position 486 is replaced with a L residue and the wild- type lysine (K) residue at position 448 is replaced with a methionine (M) residue (Q486L:K448M); the wild-type asparagine (N) residue at position 496 is replaced with an aspartic acid (D) residue and the wild-type glutamic acid (E) residue at position 484 is replaced with a valine (V) residue (N496D:E484V); the wild-type histidine residue at position 537 is replaced with a L residue, the wild-type alanine (A) residue a position 482 is replaced with a T residue, the wild-type lysine (K) residue at position 559 is replaced with a T residue and the L 


12.	Claims 1, 2, and 11-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9150879 (10/06/2015; PTO 892).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  The claims and/or specification of the patent teach a fusion polypeptide comprising TALE effector DNA-binding domain that binds to a target site in the genome of the cell; and (ii) a polypeptide comprising an engineered FokI cleavage half-domain, wherein the engineered cleavage half-domain comprises a mutation selected from the group consisting of: substitution mutations at amino acid residues 486, 499 and 496; substitution mutations at amino acid residues 487 and 496; substitution mutations at amino acid residues 487, 499, and 496; substitution mutations at amino acid residues 483 and 537; substitution mutations at amino acid residues 490 and 537; substitution mutations at amino acid residues 490, 537 and 538; substitution mutations at amino acid residues 483, 496 and 537; substitution mutations at amino acid positions 487, 496 and 537; substitution mutations at amino acid residues 487, 499 and 496; and substitution mutations at amino acid residues 483, 537 and 538, wherein the amino acid residues are numbered relative to full length wild-type FokI as 


13.	Claims 1, 2, and 11-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8623618 (01/07/2014; PTO 892).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  The claims and/or specification of the patent teach a fusion polypeptide comprising TALE effector DNA-binding domain that binds to a target site in the genome of the cell; and (ii) a polypeptide comprising an engineered FokI cleavage half-domain, wherein the engineered cleavage half-domain comprises a mutation selected from the group consisting of: substitution mutations at amino acid residues 486, 499 and 496; substitution mutations at amino acid residues 487 and 496; substitution mutations at amino acid residues 487, 499, and 496; substitution mutations at amino acid residues 483 and 537; substitution mutations at amino acid residues 490 and 537; substitution mutations at amino acid residues 490, 537 and 538; substitution mutations at amino acid residues 483, 496 and 537; substitution mutations at amino acid positions 487, 496 and 537; substitution mutations at amino acid residues 487, 499 and 496; and substitution mutations at amino acid residues 483, 537 and 538, wherein the amino acid residues are numbered relative to full length wild-type FokI as shown in SEQ ID NO:57.  Thus, the teachings anticipate the claimed invention.



Conclusion

14.	No claims are allowed.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652